Title: Abigail Adams to John Briesler, 1 February 1797
From: Adams, Abigail
To: Briesler, John


          
            Mr Brisler
            Quincy Feb’ry 1 1797
          
          I last Evening received a Letter from You in which You express an anxiety at the prospect of being seperated from Your Family. I know

too well how painfull a situation that is, to have any desire, to inflict so great an hardship upon any one, unless through necessity.
          The uncertainty how the Election would terminate, has prevented me, from saying any thing to You, or to your Wife upon the Subject, untill this week, when I said to her, I suppose you will have no objection to going where Your Husband does, to which She answerd, certainly She Should not.
          I consider you as quite necessary to me, and Mrs Brisler, tho her Health will not allow her to take so active a part, as May be required of a person whose buisness it is to Superintend so large a Family. I doubt not she can be usefull to me, with her care, with her needle, and as an assistant to you, and in my absence, as having in Charge those things which I should place particularly under her care. Your Children are old enough to go constantly to school. if your Family should increase, we must leave those arrangments to futurity, but at present I shall consider Your Family as making a part of mine, except in the article of Cloathing and Schooling for the Children. I shall bring with me a Maid Servant, a respectable one, particularly to attend upon me, and if I could find an honest capable woman to take upon herself the Government arrangment, and direction of that class of Domesticks who require such attentions, I should be glad to engage such an one. Your long and Faithfull services in My Family, merrit the first place in it. in that light I shall consider You both Mrs Brisler and you are well acquainted with the assorting persons in a Family where a regular Set are employd so that I need make no explanations to you upon that Head. it would be my endeavour to have each department so arranged and so explicitly markd out that each one should be responsible for the trust committed to them that all may move on with order punctuality and Harmony
          The difficulty of obtaining such a sett of Domesticks, You know as well as I do. We must however do the best we can.
          As to your Wages, they will be such as we can afford to give consistant with other Demands, and I presume to Your satisfaction. upon this head I should chuse to consult mr Adams.
          When I am informd with respect to the arrangments for Myself, I will communicate further with You upon the Subject. in the mean time make inquiry for a respectable woman as an Housekeeper who understands the nicer parts of Cookery &c such an one I know of here, a Mrs Leopard, but She is now in the service of Mr Jeffry—
          
          I inclose to you a Letter from your wife. it is I think the fourth which I have forwarded. She and the Children were well yesterday. Whilst honour and fidelity, integrity and uprightness mark Your Character, Such as I have ever found it, You can never want Friends. of one you may always be assured / in
          
            Abigail Adams
          
        